 1   CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
 2   ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
 3   Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
 4   (916) 483-7558 Facsimile

 5   Attorneys for Defendant, PAPÉ TRUCKS, INC.

 6

 7                               UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA
 9
     ROGER DRIVER,                                   ) Case No.: 2:17-CV-01968- KJN
10                                                   )
                    Plaintiff,                       )
11                                                   )
     vs.                                             ) JOINT STIPULATION TO MODIFY
12                                                   ) SCHEDULING ORDER; AND ORDER
     PAPÉ KENWORTH; THE PAPÉ GROUP,                  )
13   INC.; PAPÉ TRUCKS, INC.; PAPÉ                   )
     TRUCK LEASING, INC.; PAPÉ                       )
14   PROPERTIES, INC.; PAPÉ MATERIAL                 )
     HANDLING, INC.; PAPÉ MACHINERY                  )
15   HANDLING, INC.; ENGINEERED                      )
     PRODUCTS, A PAPÉ COMPANY ; PAPÉ                 )
16   D.W., INC.; and DOES 1-100                      )
                                                     )
17               Defendants.                         )
     ___________________________________             )
18

19          WHEREAS plaintiff filed his complaint on September 21, 2017.
20          WHEREAS on December 7, 2017 the parties stipulated to dismiss, without prejudice,
21   all defendants except defendant, Papé Trucks, Inc. an Oregon corporation.(See ECF No. 8)
22          WHEREAS the court held a Status (Pre-Trial) Scheduling Conference on March 8, 2018.
23          WHEREAS on March 9, 2018 this court issues its Pre-Trial Scheduling Order which
24   indicated ,among other things, “… that this order shall not be modified except by leave of court
25   upon a showing of good cause…. “
26          WHEREAS the parties have agreed and stipulated, by and through their respective

27   undersigned counsel, that additional time is required to complete discovery, as receipt of out of

28



     STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER
     17-089/PLEADING.009                  - 1 -
     RLM:ess
 1
     state medical records has been slow through no fault of the parties, the parties propose the
 2
     following amendment to the discovery deadlines:
 3
                                     Current schedule                  Proposed schedule
 4    Expert disclosure              June 17                           July 31
      Rebuttal expert disclosure     August 19                         August 19
 5    Discovery motion deadline      September 5                        November 7
 6
      Discovery completion cut-off   September 19                      October 31
      Law and motion deadline        November 7                         November 7
 7    Joint Pretrial statement       December 5                         December 5
      Pretrial Conference            December 19                        December 19
 8    Trial                          January 17, 2020                   January 17, 2020
 9

10

11

12

13
     DATED: April 26, 2019
14                                                      ERICKSEN ARBUTHNOT

15                                                      /s/ Charles S. Painter
                                            By
16                                                      CHARLES S. PAINTER
                                                        REBECCA L. MENENDEZ
17                                                      Attorneys for Defendant,
                                                        PAPÉ TRUCKS, INC.
18

19
     DATED: April 26, 2019
                                                        CUTTER LAW P.C.
20
                                                        /s/ Celine E. Cutter
21                                          By
                                                        C. BROOKS CUTTER
22                                                      CELINE E. CUTTER
                                                        Attorneys for Plaintiff, ROGER DRIVER.
23

24   IT IS SO ORDERED:

25   Dated: May 1, 2019

26

27

28



     STIPULATION TO MODIFY SCHEDULING ORDER AND ORDER
     17-089/PLEADING.009                  - 2 -
     RLM:ess
